The points intended to be presented in this case are:
1. As to the power of the State to tax United States Treasury notes and National Bank bills.
2. As to the power of the State to tax solvent credits.
3. As to the liability to taxation under the present State Revenue Law of solvent credits; the consideration for which *Page 307 
were sales of goods by a merchant whose business is taxed.
This last point though presented by the record, his Honor says was not argued before him, and he considered it as free from doubt that such credits are liable to taxation, and we agree with him.
The second point as to the power of the State to tax solvent credits, we have no doubt. A credit is property; and as such, liable to taxation like other property. We are unable to appreciate the argument that a tax of credits "impairs the obligations of contracts." The obligation of a contract is the duty of its performance by the debtor; and a tax upon the creditor does not enable the debtor to avoid or disable him from performing it. It is true it makes a credit less valuable to tax it; but the same is true of any other property.
The first was treated as the main point in the case. And it is the same point as in the case Ruffin v. Commissioners of Orange, at this term; where we consider it more at large.
We agree with his Honor in the conclusion at which he arrived; and we agree with him in his reasons for his conclusion, except that we are inclined to think that the State may tax National Bank bills until Congress forbids them to be taxed. His Honor's views are very well stated in the record, and we adopt them as our own, with the qualification stated.
There is no error.
PER CURIAM.                                          Judgment affirmed. *Page 308